ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 10/12/2021.  
Claims 1-20 have been amended. Claims 1-20 are pending. Claims 1, 15 and 18 are independent claims.

Double Patenting
4.	An Electronic Terminal Disclaimer was filed on 11/04/2021 and approved on 11/04/2021, therefore, the previous rejection is withdrawn.
Terminal Disclaimer
5.	The Electronic Terminal Disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory of patents (10881713) has been reviewed and is accepted.  The Electronic Terminal Disclaimer have been recorded.

Allowable Subject Matter
6.	Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 15 and 18 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:

The reference Wright et al. (US PGPUB 2016/0378294) (hereinafter Wright) teaches establish a first form of a user input; associate a first graphical cursor with the first form of the user input (use the example in Figs. 2-4 and [0024]-[0034] to illustrate this feature; e.g., In the example illustrated in FIG. 4, the recognized object is the virtual object 42; the context may be determined based on an intersection between the virtual object 42 and the gaze direction 34 of the user 26. ... When the resizing function is selected, the holographic cursor is modified have the visual appearance 28E, which includes the unfilled circle to indicate that motion of the user's hand is trackable, and two chevrons that visually indicate to the user that the resizing function has been selected [as the second form of user input associated a graphical circle as shown in Fig. 5]), wherein the first graphical cursor and the second graphical cursor are graphically distinct from each other (see Figs 3-5 and [0027]-[0037] that the first form of the user input [28B in Figs. 3-4] is different from the second form of the user input [28E in Fig. 5]); …, the head mounted display may modify the holographic cursor to include the visual appearance 28B, which includes an unfilled circle to indicate that motion of the hand is trackable and a virtual pencil to indicate that the drawing function is selected in this example [as the first and anticipated form of the user input with a first graphical cursor corresponding to the context of the first virtual object); determine whether the form of the first viewer input detected by the sensor is the first form, the second form, or an unknown form (use the example in Figs. 3-4 and [0027]-[0034] to illustrate this feature; When the user no longer maintains the hand gesture 40, the head mounted display device 10 may modify the visual appearance of the holographic cursor to indicate that the selected programmatic function is not currently being executed); and in response to the form of the first viewer input being the first form, execute a first executable instruction associated with the user input (use the example in Figs. 3-4 and [0032]-[0034] to illustrate this feature; see Fig. 6 and [0045-][0046], box 622-626 for tracking the user hand motion to execute the function; see Fig. 8 and [0050]-[0054] for executing different selected functions based on the context of the virtual object).
The reference Beeck et al. (US PGPUB 2008/0178126) (hereinafter Beeck) teaches the following limitation of “determining the first form of the user input is associated with a type of the first virtual object at a first point in time so as to indicate to a viewer of the first virtual object an anticipated form of the user input to manipulate the first virtual object” and “determining whether the form of the first viewer input detected by the sensor is the first form, the second form, or an unknown form” (see Fig. 3 and [0043]-[0050] showing the process, box 305, “Identify Recognized Gesture Command(s)”, box 310, “Display A Visual Example of  A Performable Gesture” e.g., example 145 may correspond to a command associated with the program the user is currently using [as a virtual object]”, box 315, “Detect A User Performed Gesture”, box 320, “Determine If The Detected Gesture Corresponds To the Example Gesture”, if not, in box 325. “Indicate That The User-Performed Gesture Was Not Proper”; if yes, in box 330, “Indicate That The User-Performed Gesture Was Proper”; see Figs. 4A-4C and [0051]-[0053] showing an example to illustrate the process; e.g. in Fig. 4A, examples of resizing commands are displayed [e.g., the window frame is the type of virtual object]; in Fig. 4B, example of double tap command is displayed [e.g., the header of the window frame is the type of virtual object]; in Fig. 4C, example of “Move Window” is displayed [e.g., the header of the window frame is the type of virtual object]; if the user input matches the example user input [as the first form as claimed], the function is executed accordingly).
The reference Shigeta et al. (US PGPUB 2011/0216075) (hereinafter Shigeta) teaches wherein the processing device is further configured to iteratively detecting the first viewer input and displaying the indicator until the first form of the first viewer input is detected by the sensor (see Figs3. 6, 8, 9 and [0058]-[0089], specifically, steps S7 and S8 as a loop back to S1, to iteratively detect the user input with suggested or anticipated user input to guide the user until in steps S9 to S13 to execute the function [as iteratively detecting the first viewer input and displaying the indicator until the first form of the first viewer input is detected by the sensor]; e.g.,  in [0088] Referring back to FIG. 6, in step S7, the determination unit 43 determines whether or not a recognized gesture command exists. That is, it is determined whether or not the recognized gesture command matches a gesture command in the control table of FIG. 8. In [0089] If it is determined in step S7 that a recognized gesture command does not exist, that is, if it is determined that the recognized gesture command does not match a gesture command in the control table of FIG. 8, a process for suggesting an input method is executed in step S8. The details of the process for suggesting an input method are illustrated in FIG. 9).
Wright as modified by Beeck and Shigeta fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 15 and 18 as shown below. 
detecting, by a sensor, a first viewer input from a viewer of a head-mounted display, the first viewer input corresponding to a gesture interacting with a first virtual object; determining, by a processing device, whether a form of the first viewer input detected by the sensor is: 
a first appearance that indicates the viewer is preparing to initiate a first type of gesture that is anticipated at the first virtual object; a second appearance that indicates the viewer is preparing to initiate a second  type of gesture; a third appearance that indicates the viewer is preparing to initiate an unknown type of gesture; 
Page 2 of 14in response to the first viewer input indicating the viewer is preparing to initiate the second type of gesture or the unknown type of gesture, displaying, by the head-mounted display, a first graphical cursor to indicate to the viewer that the first type of gesture is anticipated at the first virtual object; 
iteratively detecting the first viewer input by the sensor and displaying, by the head- mounted display, the first graphical cursor until the first viewer input indicates the viewer is preparing to initiate the first type of gesture; and 
in response to the first viewer input indicating the viewer is preparing to initiate the first type of gesture, displaying a confirmation that the first viewer input corresponds to the anticipated first type of gesture.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179